Citation Nr: 9904249	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a compression 
fracture of the 9th thoracic (or dorsal) vertebra, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
December 1964 and during June 1966.  


FINDINGS OF FACT

Residuals of a compression fracture of the 9th thoracic 
vertebra include demonstrable deformity with moderate 
limitation of motion of the thoracic spine.


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
residuals of a compression fracture of the 9th thoracic 
vertebra have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5285, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for an increased evaluation for a compression 
fracture of the 9th thoracic vertebra is well grounded and 
the Department of Veterans Affairs (VA) has met its duty to 
assist the veteran in the development of his claim with 
respect to this disorder.  See 38 U.S.C.A. § 5107(a); and 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.

Service connection is presently in effect for a compression 
fracture of the 9th thoracic vertebra, which has been 
assigned a 10 percent disability evaluation.  

Residuals of a fracture of a vertebra, without cord 
involvement; but with abnormal mobility requiring neck brace 
(jury mast), warrant a 60 percent rating.  In other cases 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Note: Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1998).

Severe or moderate limitation of motion of the dorsal 
(thoracic) spine, warrants a 10 percent rating.  Where 
limitation of motion is slight, a noncompensable (0 percent) 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the veteran's service medical records 
demonstrates that he sustained a compression fracture of the 
ninth dorsal vertebra as a result of being involved in a 
truck accident in 1966.  In a January 1968 rating 
determination, the RO assigned a 10 percent disability 
evaluation for a compression fracture of the 9th thoracic 
vertebra.

In November 1993, the veteran requested an increased 
evaluation for his service-connected vertebra fracture.  

Outpatient treatment records received in conjunction with the 
veteran's claim demonstrate that he reported having neck and 
back pain on numerous occasions.  

In July 1996, the Board remanded this matter for additional 
development.  

Outpatient records received in conjunction with the remand, 
demonstrate that the veteran underwent nerve conduction 
studies in May 1995.  Physical examination performed at that 
time revealed normal range of motion in the bilateral upper 
extremities.  Motor examination was 5/5 in the upper 
extremities with normal bulk and tone.  Sensory examination 
was intact to light touch and pinprick of the bilateral upper 
extremities.  Muscle strength reflexes were 1+ and 
symmetrical in the upper extremities.  Electrodiagnostic 
testing revealed no evidence of cervical radiculopathy or 
peripheral neuropathy.  The examiner indicated that the 
veteran's history and examination were most consistent with 
degenerative joint disease accompanied by musculoskeletal 
pain of the bilateral forearms.  

In October 1996, the veteran had an MRI performed on his 
cervical spine.  The MRI revealed degenerative disc disease 
from C3 through C6 with mild posterior spurring encroaching 
on the spinal canal; no evidence of significant cord 
compression or spinal canal stenosis; and a normal cervical 
cord.  

In August 1997, the veteran was afforded a VA examination.  
At the time of the examination, the veteran complained of 
neck and mid-thoracic back pain.  He also reported that his 
hips and legs hurt when he sat for extended periods of time.  

Physical examination revealed no deformity of the thoracic 
spine.  There was no midline tenderness.  Examination of the 
cervical spine revealed approximately 25 degrees of left and 
right lateral rotation; 30 degrees right and left lateral 
bending; 40 degrees of forward flexion; and 30 degrees of 
extension.  The veteran did have some tenderness of the 
cervical spine.  Motor examination of the upper extremities 
was 5/5 in all motor groups and sensation was intact.  Deep 
tendon reflexes showed trace triceps and biceps jerks in both 
upper extremities.  X-rays of the thoracic spine showed a 9 
degree compression of the 9th thoracic (T9) vertebra.  There 
were no significant anterior osteophytes although there was 
mild kyphosis.  

The examiner indicated that there was evidence that the 
veteran's neck pain from his T9 injury had persisted and that 
while the neck pain was not a direct result of T9 it appeared 
that his neck pain and neck injury were a result of the same 
accident per the veteran's report.

In February 1998, the veteran was afforded a VA neurological 
examination.  The examiner indicated that a review of the C-
file revealed a normal C-spine series in October 1972 and 
1976, a normal electromyography nerve conduction study of the 
upper extremities in June 1995, and an MRI of the cervical 
spine, performed in October 1996, which showed degenerative 
disc disease from C3 through C6 with mild posterior spurring 
encroaching on the spinal canal; no evidence of significant 
cord compression or spinal canal stenosis; and no involvement 
of the spinal cord.  

The veteran complained of pain in his lower and mid back.  He 
noted that he had no radicular pain from his neck down to his 
arms.  The veteran reported that he was becoming 
progressively weak in his upper extremities, which he 
indicated was due to a tennis elbow injury.  

Motor examination revealed giveaway weakness in the hands but 
sound grip strength of 4/5.  The rest of the strength was 
intact in his arms and legs at 5/5, without atrophy or 
fasciculations.  Reflexes were present in all four 
extremities and symmetric with downgoing toes and present 
ankle reflexes.  Sensory examination was unremarkable.  Range 
of motion of the cervical spine was limited to 80 percent in 
all.  There were no muscle spasms in the cervical or thoracic 
spine at the time of the examination.  Diagnoses of status 
post T9 compression fracture due to the June 1966 accident 
and cervical strain due to the June 1966 injury without 
evidence of cervical radiculopathy and with degenerative disc 
disease in the cervical spine as noted by MRI scans, were 
rendered.  It was the examiner's opinion that the veteran 
sustained a cervical strain injury but that he had no 
impairment of his cervical spine as with the initial injury 
but that he had ongoing changes of the cervical spine.

The veteran was also afforded a VA orthopedic examination in 
February 1998.  At the time of the examination, the veteran 
reported that he had had continuous problems with his neck 
and his thoracic and lower back.  He noted that he had 
constant right-sided posterior neck pain that did not radiate 
other than into the upper right shoulder girdle area.  He 
indicated that he wore a cervical collar approximately three 
times per week.  He denied any headaches or numbness and 
tingling in the arms.  He reported a feeling of weakness in 
his arms but related this to his bilateral tennis elbow 
condition.  He noted that he took Advil for assistance with 
management of his neck and shoulder girdle pain.  He 
indicated that he had back pain approximately seventy percent 
of the time and that on occasion, the back pain would radiate 
into the thigh and calf region.  He denied any tingling or 
numbness in the lower extremities.  He also reported having 
considerable stiffness in the morning.  

Physical examination revealed that the veteran walked with a 
normal gait.  In the standing posture, he was noted to have a 
mild increase in his lumbar lordosis and a definite increase 
in his thoracic kyphosis, with him demonstrating a rather 
peaked angular deformity at the mid thoracic region.  The 
veteran had a forward projecting head position.  The veteran 
complained of pain in the right neck region with right 
lateral bending and right and left rotation.  He had 
tenderness to palpation of the musculature of the posterior 
neck region and the right upper mid and lower trapezial 
regions as well as the supra and infraspinatus muscular 
regions.  He also had some tenderness in the biceps and 
triceps muscles and forearm musculature, bilaterally.  He 
also reported having tenderness along the paraspinous muscles 
from the upper thoracic to the sacral regions, bilaterally.  
There was no evidence of any true muscle spasm in the lower 
spine.  Compression tenderness to the spinous processes of 
the mid to lower thoracic vertebral levels was demonstrated.  
Sensory testing over the posterior and anterior thorax and 
lumbar region were all reported as normal.  The veteran was 
able to forward flex from 0 to 45 degrees, bring his fingers 
to one foot of the floor; extend from zero to 15 degrees; 
right and left lateral bend from 0 to 30 degrees; and right 
and left lateral rotate from 0 to 45 degrees; with complaints 
of mild discomfort at the terminal phase of these movements.  
Lumbar spring testing was positive.  In the sitting position, 
the veteran was able to bring his knees to the fully extended 
position.  In the supine position, straight leg raises were 
to 70 degrees, bilaterally, without complaint.  Reflex 
testing of the lower extremities revealed 2+ knee jerks and 
ankle jerks, bilaterally.  Sensory testing of the lower 
extremities was normal.  Gross muscle testing of the lower 
extremities was also normal.  

In an April 1998 addendum, the orthopedic examiner noted that 
x-rays of the cervical spine showed multiple levels of 
spondylosis.  X-rays of the lumbar spine showed a 
transitional lower vertebra with a slightly narrowed disc 
space between the last vertebra and the sacrum.  X-rays of 
the thoracic spine showed a kyphosis of 50 degrees.  There 
was mild anterior wedging of the 7th, 8th, 9th, and 10th 
thoracic vertebra, as well as an overall flattening of the 
total vertebra heights of the mentioned vertebra.  The end 
plates of the vertebra were also slightly irregular.  The 
wedging of T9 was the most pronounced of the four.  Diagnoses 
of cervical spondylosis, chronic lumbar strain, and a healed 
T9 compression fracture, were rendered.  

It was the examiner's impression that there was no evidence 
of any current neurological pathology related to the 
veteran's spinal condition.  He noted that the veteran did 
allege a temporal relationship of the cervical thoracic 
injuries but that he was unable to prove this, other than by 
the history provided by the veteran.  He indicated that the 
records available for review did not substantiate the history 
provided by the veteran.  The examiner further noted that he 
doubted that the original injury was a compression fracture, 
as thoracic compression fractures were rather rare in healthy 
young males.  He noted that the clinical deformity and 
angular thoracic kyphosis coupled with the current 
radiographic studied, demonstrating flattening vertebral 
height, irregularity of endplates, and multiple levels of 
anterior wedging, were more compatible with residual periods 
of developmental thoracic Scheuermann's disease and that 
chronic pain could also be a feature of this condition.  

The Board is of the opinion that an evaluation of 20 percent 
is warranted for the veteran's compression fracture of the 
9th thoracic vertebra.  As previously noted, these types of 
injuries are to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  The Board observes that there 
has been no muscle spasm found at the time of any VA 
examination performed in conjunction with this claim.  
Moreover, the February 1998 VA examiner specifically 
indicated that there were no muscle spasms in the cervical or 
thoracic spine at the time of the examination.  

Inasmuch as the thoracic and lumbar spine usually move 
together, it is not always possible to measure the thoracic 
spine movements independently.  Orthopedic examination in 
February 1998 revealed moderate limitation of motion of 
forward flexion with complaints of discomfort.  Further, the 
veteran presented with a definite increase in his thoracic 
kyphosis with a peaked angular deformity at the mid thoracic 
region at the time of his February 1998 VA examination.  
These findings are sufficient to support a 10 percent rating 
for moderate limitation of motion of the thoracic spine under 
Diagnostic Code 5291.  This rating, added to the 10 percent 
rating for demonstrable deformity at the 9th thoracic 
vertebra, as demonstrated by x-rays findings of wedging to T9 
described in the April 1998 addendum report, warrants a 20 
percent rating for the compression fracture of the 9th 
thoracic vertebra. 

An evaluation in excess of 20 percent is not warranted as 
abnormal mobility requiring a neck brace, as is required for 
a 60 percent disability evaluation under 5285, has not been 
shown.  While the veteran reported that he wore a neck brace 
three times per week at the time of his February 1998 VA 
examination, physical examination revealed that he walked 
with a normal gait.  The maximum rating provided for 
limitation of motion of the dorsal spine is 10 percent.  
Moreover, the February 1998 VA orthopedic examiner, in his 
April 1998 addendum, indicated that there was no evidence of 
any current neurological pathology related to the veteran's 
spinal conditions.

With regard to the veteran's claim that his current cervical 
spine disorder is related to his service-connected 
compression fracture of the 9th thoracic vertebra, the Board 
observes that while the February 1998 VA orthopedic examiner 
noted that although the veteran did allege such a temporal 
relationship of the cervical/thoracic injuries, the records 
available for review did not substantiate this.  By a rating 
decision of August 1998 the RO denied entitlement to service 
connection for neck strain.

Inasmuch as there is objective clinical evidence of pain on 
motion, the Board has considered functional loss due to pain 
"on use or due to flare-ups" pursuant to DeLuca v. Brown, 8 
Vet.App. 202 (1995), and the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  While the veteran's complaints of back pain are 
quite evident, there is no indication in the objective 
evidence that the pain on motion of the spine warrants an 
evaluation in excess of the maximum rating of 10 percent 
provided for limitation of motion of the dorsal spine under 
Diagnostic Code 5291.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The Board finds that the veteran's back 
disability picture does not approximate the criteria 
necessary for an evaluation greater than 20 percent for a 
compression fracture of the 9th thoracic vertebra.  38 C.F.R. 
§ 4.7.

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board concurs with the RO that the 
evidence does not suggest that the regular schedular criteria 
are inadequate to evaluate his disability.  38 C.F.R. 
§ 3.321(b)(1) (1998).


ORDER

A 20 percent evaluation for a compression fracture of the 9th 
thoracic vertebra is granted, subject to the laws and 
regulations governing monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

